Title: To Alexander Hamilton from Edward Jones, 30 July 1797
From: Jones, Edward
To: Hamilton, Alexander


Philadelphia July 30th. 1797
Dear Sir,
In my letter of yesterday, I mentioned an interview which I was to have with a person on the subject of the Conspirators. This interview has taken place. The person alluded to proves to be a Mr. Folwell by profession a printer, and whose character I am told stands sufficiently fair to give weight to his testimony. The facts which he offers to substantiate are as follows—The improper conduct of Mrs. R—— whilst a lodger at his Mothers house—her Confession to him that her husband wished her to prostitute herself for money—her sending for him after she had assumed the Name of Clingman and telling among other things, that she had married Clingman before she had been divorced from Reynolds—in short if we were to pursue the clue which Folwell can furnish, we might obtain a very curious history of the means employed by those Caitiffs to levy contributions on the public—but as our time will not permit us to extend our enquiries, it will be best to content ourselves with such facts as come within his own knowledge.
Folwell does not wish it to appear as if he had volunteered this business—he therefore requests that you would address him a line, stating that you had been informed of his being acquainted with some circumstances relative to Reynolds & his Wife, and requesting that he would make oath to what he knew—this you can do without mentioning my name or that of Fenno.
The moment I cast my eyes on the Copies of the original documents of the proceedings of the famous Committee of enquiry I was enabled to account for their publication, admitting that the originals have not been resorted to—the fact is, they were transcribed by one of Beckley’s Clerks, who has very probably been directed to retain Copies of them.
Since writing the above, Mr. Folwell called on me and put into my possession the enclosed sheets, which upon a careful perusal I find to contain the most important information. You will observe by his letter to you on the back of this last sheet, that he wishes you to throw his communication into a better form, preserving however as much as possible the style, that the production may appear to be his own. This task I would have undertaken myself, but my health forbids the attempt. I have pledged myself to Mr. Folwell, that the rough draught shall be returned—you will therefore transmit it to me as soon as you have extracted everything useful to yourself. Preserve at all events, the anecdote of Mrs. R’s application to Govr. Mifflin & Secretary Dallas. Now that I mention Mifflin’s name, it is proper to inform you, he does not wish to recollect the fact referred to him in your publication—it has therefore been struck out.
Just as I was going to close this long Epistle, Folwell called on me with a letter signed M. Clingman a copy whereof is enclosed. This letter proves two important facts—first—her hand writing—Second, her connection with Clingman. Altho the motives which have governed Folwell in making these disclosures are highly disinterested—I should much approve of some means being adopted to convince him of your sense of the service he has rendered to you. The mode is submitted to yourself. He appears to possess a wish, that his communications might be cloathed in language favorable to his talents as a Writer—it is but reasonable therefore that he should be gratified—it is his desire also that his information may be published in the shape of a letter.
With esteem   I am   Dr Sir   Yours &c
E. Jones
Colo. Hamilton
